Conviction is for theft; punishment, two years in the penitentiary.
The indictment in this case contained two counts, one charging theft of an automobile, and the other charging the receiving and concealing of said property. The court below submitted both counts to the jury, and they returned a general verdict of guilty, which the court applied to the first count in the indictment and adjudged appellant guilty of the theft of an automobile of the value of more than $50. The sentence imposed followed the judgment.
We find in the record three bills of exception. The first complains of the refusal of a motion to quash in which appellant attacked the indictment because it did not name or describe the stolen property further than to state that same was an automobile. We think this sufficient under all the authorities.
The second bill sets up that appellant presented five special charges, each of which was refused by the court, to which appellant excepted. The special charges referred to are not set out in bill of exception, nor do we find them anywhere in the record. Such a bill calls for no further consideration at our hands.
The remaining bill complains of the overruling of a motion in arrest of judgment, in which same alleged defect in the indictment was set up, as is above mentioned. We perceive no error in the overruling of said motion.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.